DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28 and 45-54 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/22.
Applicant’s election without traverse of Group I (claims 22, 40-44, and 55) in the reply filed on 8/30/22 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 40-44, and 55 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 22, 40-44, and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are drawn to software per se (i.e., database, module, etc.).  Software per se intrinsically require no tangible physical structure, thus do not constitute tangible physical articles or other forms of matter.  Therefore, software per se is not considered to be statutory subject matter.   Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 22 includes limitations that recite at least one abstract idea.  Specifically, independent claim 22 recites:

22.  A system for providing orthodontic treatment to a patient wherein a general dentist receives direction, including at least one of general and specific instructions from a consultant orthodontist, the system comprising: a network configured to assign the consultant orthodontist to the general dentist, wherein the consultant orthodontist is located remote from the general dentist, the network including a central server with a patient database, the patient database including a first dental record of a first patient and a plurality of additional dental records of a plurality of additional patients, the network also including an analysis and prediction module, the analysis and prediction module configured to access the first dental record and at least one of the plurality of additional dental records prior to initiation of treatment of the first patient to compare and contrast the first dental record and the at least one of the plurality of additional dental records to predict timing and outcome for dental treatment of the first patient, the network receives physical properties of the first patient's mouth during treatment, the physical properties of the first patient's mouth compared to the first dental record and the plurality of additional dental records to predict additional outcomes for the first patient, the physical properties of the first patient's mouth include size and shape of a mandibular bone, size and shape of a maxillary bone, distances between the first patient's teeth, tooth root structure, including length and angle of the tooth root structure, dentition of the first patient's teeth, including, number of teeth, size of teeth and presence of baby teeth, the first patient's age, periodontal issues of the first patient, profile of the first patient's face, including a distance between a nose and a chin of the first patient, and position of a tooth relative to a gum line of the first patient.  
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because assigning the consultant orthodontist to the general dentist, accessing the first dental record and at least one of the plurality of additional dental records prior to initiation of treatment of the first patient to compare and contrast the first dental record and the at least one of the plurality of additional dental records to predict timing and outcome for dental treatment of the first patient, and receiving physical properties of the first patient's mouth during treatment, the physical properties of the first patient's mouth compared to the first dental record and the plurality of additional dental records to predict additional outcomes for the first patient, amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 22, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a network, central server, database, and module used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the network, central server, database, and module are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of assigning data, storing data, accessing data, analyzing data, and receiving data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 40-44 and 55 are ultimately dependent from Claim(s) 22 and include all the limitations of Claim(s) 22. Therefore, claim(s) 40-44 and 55 recite the same abstract idea. Claims 40-44 and 55 describe further limitations regarding conferencing, predicting an impact and range, receiving images, the dental records, and the types of dental hardware. These are all just further describing the abstract idea recited in claim 22, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 22 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to a database including records, a module accessing records, and a network receiving data, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory and receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 22, 40-44, and 55 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 40-44, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitation "the dental hardware" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “orthodontic treatment,” “treatment,” and “dental treatment” throughout the claim. When reciting “treatment,” it is unclear if the treatment being referred to is “dental” or “orthodontic.”  It is also unclear if the treatments recited in the claim are the same, or different treatments.  In other words, does Applicant consider the “dental treatment” to be the same as the “orthodontic treatment”?
Claims 40-44 incorporate the deficiencies of claim 22, through dependency, and are therefore also rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches method and apparatus for treating an orthodontic patient (US 6688885 B1); orthodontic treatment planning using biological constraints (US 20140329194 A1); treatment analysis systems and methods (US 8930219 B2); and providing a simulated outcome of dental treatment on a patient (US 20200000551 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686